Case 6:20-cv-00065-CCL Document9 Filed 10/21/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION

HUGUETTE NICOLE YOUNG,
Plaintiff,
VS.
TIM FOX, in his official capacity as
Attorney General of the State of

Montana,

Defendant.

 

 

CV-20-65-H-CCL

Order

Before the Court is Plaintiff Huguette Nicole Young’s “Motion to

Reconsider Plaintiffs Application to Proceed IFP Given New Circumstances; and

to Compel the Court to Honor Rule 5.1(b).” (Doc. 8). The Court has reviewed the

record and is prepared to rule.

Background

On August 20, 2020, Plaintiff filed her verified complaint asking the Court

to declare Montana’s “face mask directive” unconstitutional and to enter a

preliminary and permanent injunction barring Defendant Tim Fox from enforcing

the directive. (Doc. 2). Plaintiff also filed an application to proceed in forma

pauperis, asking the Court to reduce the filing fee to $100 and to waive the
Case 6:20-cv-00065-CCL Document9 Filed 10/21/20 Page 2 of 9

reduced fee. (Doc. 1). Plaintiff provided no financial information to support her
application, claiming that she should not be required to provide sensitive financial
information before filing her complaint. (Doc. 1 at 3).

The Court denied Plaintiff's application without prejudice and directed her
to either file a completed application to proceed without prepaying fees or pay the
full $400 filing fee on or before October 19, 2020. The Court warned Plaintiff that
failure to file a completed application or pay the filing fee would result in
dismissal of her complaint. (Doc. 7).

Pending Motion

Plaintiff cannot move for reconsideration of the Court’s order denying her
application to proceed without prepayment of her filing fee without first seeking
leave of court. L.R. 7.3(a). The Court must “liberally construe” pro se filings,
Erickson v. Pardus, 551 U.S. 89, 94 (2007). The Court, therefore, has decided to
treat Plaintiff's motion for reconsideration as a motion seeking leave to file a
motion for reconsideration, even though the motion is subject to denial on
procedural grounds.

The Court may reconsider a prior interlocutory ruling when the party
seeking reconsideration demonstrates: “(A) the facts or applicable law are

materially different from the facts or applicable law that the parties presented to

Page 2 of 9
Case 6:20-cv-00065-CCL Document9 Filed 10/21/20 Page 3 of 9

the court before entry of the order for which reconsideration is sought, and (B)
despite the exercise of reasonable diligence, the party applying for reconsideration
did not know such fact or law before entry of the order.” L.R. 7.3(b)(1). In her
motion, Plaintiff alleges two facts which she claims were not known to her when
she prepared her original in forma pauperis application on August 7, 2020. (See
Doc. | at 3). She learned that the suspension of her California commercial
driver’s license applies to her Oregon commercial driver’s license, meaning she
has lost “her ability to make a living as a truck driver in any state in the U.S.
indefinitely.” (Doc. 8 at 3). She also states that she has been approved “to receive
food stamps (SNAP), and SNAP has been [her] only source of income since
August 11, 2020.”

Plaintiffs statement that she has been receiving food stamps since August
11, 2020, indicates that she applied for SNAP benefits prior to that date. She
could have used the information she provided in her SNAP application to
demonstrate that she lacked the financial resources to pay the $400 filing fee. Far
from exercising reasonable diligence to present the facts necessary to support her
in forma pauperis application, Plaintiff chose not to include any information about
her financial status in her application. The Court will not reconsider its denial of

the application.

Page 3 of 9
Case 6:20-cv-00065-CCL Document9 Filed 10/21/20 Page 4 of 9

Plaintiff appears more interested in challenging 28 U.S.C. § 1915 than in
complying with the statute. She argues in her motion for reconsideration that the
statute only requires prisoners to provide the requested financial information. She
bases this argument on a 1996 amendment to 28 U.S.C. § 1915(a) that was enacted
as part of the Prison Litigation Reform Act of 1995. (Doc. 8 at 4).

The current version of 28 U.S.C. § 1915(a), which became effective on
April 26, 1996, states in pertinent part:

Subject to subsection (b), any court of the United States
may authorize the commencement, prosecution or
defense of any suit, action or proceeding, civil or
criminal, or appeal therein, without prepayment of fees
or security therefor, by a person who submits an affidavit
that includes a statement of all assets such prisoner
possesses that the person is unable to pay such fees or
give security therefor.

28 U.S.C. § 1915(a)(1). Before the 1996 amendment, 28 U.S.C. § 1915(a) stated
in pertinent part:

Any court of the United States may authorize the

commencement, prosecution or defense of any suit,

action or proceeding, civil or criminal, or appeal therein,

without prepayment of fees and costs or security

therefor, by a person who makes affidavit that he is
unable to pay such costs or give security therefor.

28 U.S.C. § 1915(a) (1992). Contrary to Plaintiffs argument, the statute in place

before the amendment required submission of a supporting affidavit.

Page 4 of 9
Case 6:20-cv-00065-CCL Document9 Filed 10/21/20 Page 5 of 9

Congress’ enactment of the Prison Litigation Reform Act of 1995 was a
necessary response to the “large number of prisoner complaints filed in
federal court.” Jones v. Bock, 549 U.S. 199, 202 (2007). The amendment to
Section 1915(a) was apparently an attempt to clarify that the affidavit submitted
by the person seeking to file without prepayment of fees must include a statement
of assets. The Court concedes that the amendment as drafted is far from a model
of clarity.

In 1997, the Sixth Circuit addressed the issue whether Congress intended to
limit the ability to make a motion under 28 U.S.C. § 1915 to prisoner by adding
the clause “a prisoner possesses” in 28 U.S.C. § 1915(a). Floyd v. United States
Postal Serv., 105 F.3d 274 (6" Cir. 1997), overruled on other grounds by Callihan
v. Schneider, 178 F.3d 800 (6" Cir. 1997). After a careful analysis of the
legislative history, the Sixth Circuit held that “the only logical conclusion is that
Congress intended to use the phrase “person possesses’ instead of prisoner
possesses.’” Jd. at 276. The defendant in Floyd, like Plaintiff, argued that the
phrase “‘all assets such prisoner possesses’ means that only a prisoner must file an
affidavit of assets.” Jd. at 277. The Sixth Circuit rejected the government’s
argument, holding that “[rJequiring all individuals to file an affidavit of assets

assures the integrity of the indigency request.” Id.

Page 5 of 9
Case 6:20-cv-00065-CCL Document9 Filed 10/21/20 Page 6 of 9

The Court agrees with the Sixth Circuit’s analysis and holds that any person
seeking to file without prepayment of fees must submit an affidavit setting forth
her assets, so that the Court can determine whether she qualifies for in forma
pauperis status. This position is consistent with the Court’s longstanding
requirement than an individual seeking to file without prepayment of fees provide
information about her income and assets, which the undersigned followed even
before the 1996 amendment to 28 U.S.C. § 1915.

Plaintiff also asks the Court to “honor Rule 5.1(b) of the Fed. R. Civ. P. And
certify plaintiff's constitutional challenge [to 28 U.S.C. § 1914 and 1915(a)(1)] to
the U.S. Attorney General.” (Doc. 8 at 6). Plaintiff fails to understand that the
purpose of Rule 5.1 is to ensure that the United States has the opportunity to
intervene in any case in which a party files a pleading or other motion that calls
into question the constitutionality of a federal statue. Certification is only required
under Rule 5.1(b) in this case if the Court determines that it should consider
Plaintiffs constitutional challenge to the in forma pauperis statute. That issue is
not properly before the Court at this stage in the proceeding.

Dismissal
The Court has the inherent power to dismiss a case sua sponte for lack of

prosecution or failure to comply with a court order. Henderson v. Duncan, 779

Page 6 of 9
Case 6:20-cv-00065-CCL Document9 Filed 10/21/20 Page 7 of 9

F.2d 1421, 1423 (9"" Cir. 1986). The Court must weight the following factors in
determining whether to dismiss Plaintiff’s case with prejudice for failure to
comply with its order to file a properly supported in forma pauperis application:
“(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the
availability of less drastic alternatives; and (5) the public policy favoring
disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9"
Cir. 2002).

Had Plaintiff complied with the Court’s September 11, 2020, order and filed
a completed application on the approved form, the Court could have proceeded to
the second step and screened her complaint on the merits. Her failure to do so has
unnecessarily delayed this litigation. The public interest in expeditious resolution
of litigation favors dismissal in this case.

The Court’s need to control its docket also favors dismissal. Plaintiff could
have moved this case forward by complying with the Court’s September 11, 2020,
order. She instead chose to seek reconsideration of that order, causing the Court
to needlessly spend additional time on her motion to reconsider, time that could
have been devoted to other cases.

fii

Page 7 of 9
Case 6:20-cv-00065-CCL Document9 Filed 10/21/20 Page 8 of 9

According to the docket in this case, the Clerk of Court has not yet issued a
summons for Defendant Fox. The “pendency of a lawsuit is not sufficiently
prejudicial in and of itself to warrant dismissal.” Pagtalunan, 291 F.3d at 642.
The lack of prejudice to the defendant weighs against dismissal in this case.

The public policy favoring disposition of cases on their merits always
weighs against dismissal of a case with prejudice. Dismissal with prejudice
constitutes a decision on the merits and would bar Plaintiff from bringing her
claim, even if she decided to pay the filing fee.

The deciding factor in this case is whether there are less drastic alternatives
to dismissal of Plaintiff's case. “Dismissal is a harsh penalty and is to be imposed
only in extreme circumstances.” Henderson, 779 F.2d at 1423. The case cannot
move forward at this point because Plaintiff has refused to comply with the
Court’s order and file a properly supported in forma pauperis application, even
though she was warned that failure to file could result in dismissal of this action. .
Conclusion

After weighing all of the factors, the Court has determined that dismissal of
Plaintiffs claim with prejudice for failure to file a properly supported in forma
pauperis application is not warranted and has chosen the less drastic alternative of

dismissal without prejudice. Accordingly,

Page 8 of 9
Case 6:20-cv-00065-CCL Document9 Filed 10/21/20 Page 9 of 9

IT IS HEREBY ORDERED that Plaintiff's motion to reconsider (Doc. 8)
is DENIED.

IT IS FURTHER ORDERED that this case is DISMISSED WITHOUT
PREJUDICE. The Clerk of Court shall close this case and enter judgment
pursuant to Rule 58 of the Federal Rules of Civil Procedure.

IT IS FURTHER ORDERED that the docket shall reflect that the Court
certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure
that Plaintiff is not entitled to proceed on appeal in forma pauperis because she

has not presented sufficient information to allow the Court to find that she is

pe

Dated this / L day of October, 2020.

indigent.

SENIOR ITED S DIS P JUDGE

Page 9 of 9
